Citation Nr: 9929048	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  95-24 761	)	DATE
	)
	)


On appeal certified by the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to secondary service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967, and from March 1977 to February 1986.  The record also 
reflects unverified active service from November 5, 1975, to 
March 30, 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The appellant subsequently moved to Arizona.

The appeal was last before the Board in July 1997, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the veteran in 
August 1998, continued to deny the benefit sought on appeal.  
Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The preponderance of the evidence shows that hypertension is 
neither causally related to, nor chronically worsened by, a 
service-connected disability.  


CONCLUSION OF LAW

Hypertension is not proximately due to, the result of, nor 
has it been aggravated by, a service-connected disability.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen.  

The veteran avers that he currently has hypertension which 
was "caused" by medications taken in response to his 
service-connected arthritis involving multiple joints.  
Specifically, he elaborates that the medications include 
"[T]ylenol" and "[N]aprosyn".  Of bearing on the veteran's 
foregoing contentions, the Board observes that service 
connection for arthritis affecting joints including the neck, 
right shoulder, lumbar spine and each hip.

When examined by VA in September 1994, the veteran indicated 
that he had been noted to have elevated blood pressure while 
being examined for "his orthopedic problems."  The 
examination diagnosis implicated controlled hypertension.  In 
a November 1994 addendum, the VA examiner who had examined 
the veteran in September 1994 indicated, in response to an 
inquiry "whether the [veteran's] hypertension" was 
medication-related, that the veteran had been "on Tolmetin" 
from May 1992 until September 1993, and on "Amitriptyline" 
since May 1992.  He indicated that while increased blood 
pressure was a potential "adverse reaction" associable with 
the former, such consequence was "expected to be reversible 
and thus" the Tolmetin was "not a likely candidate for 
elevating the" veteran's blood pressure.  As to the 
Amitriptyline, the examiner noted that while increased blood 
pressure was a potential "adverse reaction" associable with 
the same, the veteran's prescribed dosage was low and that 
such medication was therefore "not a likely candidate for 
elevating the" veteran's blood pressure.  The examiner 
further indicated that hypertension was "not listed as an 
adverse" effect of additional medications the veteran had 
apparently been taking, including "Tylenol" and 
"Naprosyn".  The examiner concluded that, although "the 
cause of [the veteran's] hypertension [was] not clear, it 
[was] not likely to be medication related."

When he was examined by VA in March 1995, the veteran 
indicated that his hypertension had been initially detected 
in 1993 in conjunction with "a routine checkup."  Findings 
on examination included blood pressure in the "sitting" 
position of 170/110.  The diagnosis was not very well 
controlled hypertension, "possibly secondary to excessive 
use of Tylenol."  The examiner noted that "Tylenol can 
affect [the] kidneys on prolonged use." 

Most recently, when the veteran was examined by VA in March 
1998, the examiner indicated that he felt that the veteran 
had essential hypertension.  Moreover, "[t]here were no 
signs or symptoms consistent with a secondary etiology."  
The examiner noted that, while the veteran had a long history 
of taking non-steroidal anti-inflammatory medications 
including Naprosyn and that such medications "can certainly 
contribute to" increased blood pressure, it was the 
examiner's opinion "that [such medications] did not 
contribute significantly to the" veteran's elevated blood 
pressure.  He further observed that the lone "way of 
knowing" whether those medications played such role would be 
in the unlikely event that the veteran discontinued taking 
them.  The examiner also noted that the veteran continued to 
smoke, and indicated that the same "could certainly 
contribute to his hypertension".  

In considering the appeal for secondary service connection 
for hypertension, the Board observes that the only competent 
evidence which is even potentially favorable is the opinion 
advanced by the VA examiner in March 1995, that the veteran's 
hypertension was 'possibly secondary to [his] excessive use 
of Tylenol'.  Militating against such opinion, however, is 
the specific observation advanced by the VA examiner in 
November 1994 that hypertension was not a recognized risk 
occasioned by the taking of Tylenol and that, indeed, the 
veteran's hypertension "was not likely to be medication 
related."  The Court has held that evidence favorable to a 
veteran's claim which merely advances a possibility that a 
given condition might be traceable to a service-related 
factor is insufficient to establish service connection for 
the former.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992).  

In contrast, the Board assigns greater probative value to the 
March 1998 opinion which found after examining the veteran, 
and reviewing the claims folder, that while non steroidal 
anti-inflammatory medications "can certainly contribute" to 
increased blood pressure, in the veteran's case the examiner 
found that the medications did not make a significant 
contribution.   This finding, when coupled with the November 
1994 opinion lead the Board to conclude that the 
preponderance of the evidence is against finding that 
hypertension was either caused or aggravated by a service 
connected disorder.  It simply must be observed that the 1994 
and 1998 opinions are supported by explanatory information, 
in contrast to the bare conditional conclusion offered in 
March 1995.   In view of the foregoing, the Board concludes 
that the secondary service connection for hypertension must 
be denied. 

In reaching this decision the Board recognizes that the 
veteran sincerely believes that hypertension was in fact 
pharmacologically precipitated by his arthritis-related 
medication regimen.  The veteran, however, as a lay person is 
not competent to opine as to matters which require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  



ORDER

Secondary service connection for hypertension is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
  Cf. Beausoleil v. Brown, 8 Vet. App. 459 (1996) (A clinical observation that "[t]rauma to the chest can 
cause restrictive lung disease" is too general and inconclusive to render claim for service connection for such 
disease well grounded.)


